                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JEFFREY M. JOHNSON
                                                      CIVIL ACTION

         v.                                           NO. 19-315

UNITED STA TES AUTOMOBILE
ASSOCIATION, et al.

                                     ORDER FOR SANCTIONS

         AND NOW, this 30111--aay of September, 2019, upon consideration of the request of

Plaintiffs counsel (Doc. 28) for reconsideration of our Contempt Order of September 6, 2019, and

for the reasons set forth in the accompanying Memorandum, Plaintiff's request is GRANTED and

the Contempt Order (Doc. 26) is hereby VACATED. IT IS FURTHER ORDERED that, for the

reasons set forth in our Show Cause Order of August 13, 2019, and upon consideration of the

parties' responses and following a hearing on September 5, 2019, we IMPOSE SANCTIONS on

the law firm of Simon and Simon, counsel for Plaintiff, to reimburse defense counsel for the fees

and expenses incurred by counsel and the client in preparation for and attendance at the August

13, 201 9 settlement conference. 1

                                                      BY THE COURT:


                                                       -;::;;~d? s tsh               LVJ'lv[J
                                                      DAVID R. STRAWBRIDGE
                                                      UNITED STATES MAGISTRATE JUDGE




1   The Court understands that this payment has been made. We thus consider this sanction satisfied.
